Citation Nr: 1537204	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  11-29 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder prior to December 31, 2012.

2.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Veteran is represented by:  David Russoto, Esq.  


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to July 1982 and from December 1990 to July 1991, with additional service in the Army Reserve.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In an August 2008 rating decision, service connection was granted for posttraumatic stress disorder (PTSD) with major depressive disorder, to which a 30 percent disability rating was assigned, effective January 23, 2007.  In November 2009, the Veteran filed a claim of entitlement to a rating in excess of 30 percent for his service-connected PTSD.  In a March 2013 decision, the Board granted a 70 percent disability rating for PTSD beginning December 31, 2012.  Thereafter, the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2013 Order, pursuant to a Joint Motion for Remand, the Court remanded the portion of the Board's decision "to the extent that it denied entitlement to a rating in excess of 70 [percent] for service connected [PTSD] for the period prior to December 31, 2012."  During an October 2014 hearing before the Board, the Veteran's attorney clarified that the Veteran is satisfied with his 70 percent disability rating beginning December 31, 2012, and that he is seeking a rating of 70 percent for the period on appeal prior to December 31, 2012.  Therefore, the issue pending before the Board is entitlement to a rating in excess of 30 percent prior to December 31, 2012.  As such, the Board has re-characterized the issue on the title page accordingly.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to December 31, 2012, manifestations of the Veteran's service-connected PTSD include nightmares, insomnia, daytime drowsiness, irritability, mood swings, outbursts of anger, hypervigilance, intrusive thoughts, continuous depression, social isolation, suicidal ideations, difficulty concentrating, impaired short and long term memory, and feelings of hopelessness and helplessness, which resulted in occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.

2.  The evidence of record demonstrates that the Veteran is unable to secure or follow substantially gainful employment as a result of his service-connected PTSD.


CONCLUSIONS OF LAW

1.  Prior to December 31, 2012, the criteria for a rating of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a total disability rating based on individual unemployability (TDIU) have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.3216(a) (2014).  As noted above, the Veteran is satisfied with his 70 percent disability rating beginning December 31, 2012, and is only seeking a disability rating of 70 percent prior to December 31, 2012, as well as TDIU.  Because the Board is granting in full the benefits sought on appeal, any error committed with respect to either the duty to notify or the duty to assist is harmless.

I.  Increased Rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

The Veteran's service-connected PTSD has been assigned a rating pursuant to the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411, which is included under the General Rating Formula for Rating Mental Disorders.  38 C.F.R. § 4.130.  According to the General Rating Formula for Mental Disorders, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as: depressed mood, anxiety, suspiciousness, weekly or less often panic attacks, chronic sleep impairment, and mild memory loss, such as forgetting names, directions, recent events.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A maximum 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the evidence considered in determining the level of impairment under Diagnostic Code 9411 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms associated with the Veteran's PTSD that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  Id.  

In evaluating the evidence, the Board also considers the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240   (1995).  A GAF score of 51-60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  Id.  A GAF score of 41-50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  38 C.F.R. § 4.130.

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record to this time period and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered, but is not determinative of the percentage VA disability rating to be assigned.  The percentage evaluation is to be based on all of the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2015); VAOPGCREC 10-95, 60 Fed. Reg. 43186 (1995).  

During an October 2014 hearing before the Board, the Veteran testified that he experienced nightmares every night, insomnia, panic attacks, social isolation, feelings of hopelessness, suicidal ideations, difficulty concentrating, and short-term memory loss, noting that he often had to write things down in order to remember them.  He reported experiencing panic attacks about four times per week, which were usually preceded by thoughts of hopelessness.  The Veteran stated that he only slept about four hours per night, and as a result, he frequently fell asleep during the day.  He testified that he was easily startled by loud noises, sat in the bathroom during thunderstorms, and had difficulty in large groups.  The Veteran stated that he previously worked as a commercial, industrial, and residential painter for over 25 years, but he had not worked for the past five years.  According to the Veteran, he was laid off due to poor job performance, and he was homeless at the time of the hearing.  The Veteran testified that prior to becoming homeless, he only left his home when necessary.  The Veteran reported taking medications to treat his PTSD, including Trazadone and Seroquel, which left him feeling sluggish, tired, and nauseous, and caused headaches, vomiting, and diarrhea.  The Veteran testified that his symptoms and side effects from medication were equally severe throughout the entire appeal period, and around 2009, his treatment provider increased the dosage of his medications. He also testified that his relationship with his fiancée ended, and he believed it was because she was frightened by his PTSD symptoms.  He reported having only one friend and a strained relationship with his mother due to the fact that he became easily agitated and frustrated.  The Veteran also described two instances in which he seriously contemplated suicide and noted that he sold his car because he was afraid he might drive it over a bridge.  

A September 2008 VA treatment record indicates that the Veteran reported constantly feeling tired and struggling to stay awake during the day because he was unable to sleep a night.  A November 2008 VA mental health treatment record indicates that the Veteran reported having "nothing."  The treatment provider noted that the Veteran "suffer[ed] from much distress and dysfunction due to increased frequency of nightmares and flashbacks," which occurred every day and night.  The treatment provider also observed impaired short and long term memory, which affected the Veteran's ability to follow commands and complete tasks, as well as mood swings, which continuously disrupted work and social relationships.  

An October 2009 VA mental health record indicates that the Veteran reported symptoms of depressed mood, irritability, lack of motivation, nightly nightmares, and interrupted sleep.  He also reported recently losing his job because he was falling asleep during the day.

During a January 2010 VA examination, the Veteran reported that his PTSD symptoms increased in severity within the past year.  He reported worsening 
nightmares, intrusive memories, interrupted sleep, difficulty falling back asleep, and pacing around the room during the night when he was unable to sleep.  As a result, he felt increasingly fatigued during the day, had difficulty working, and became easily frustrated.  The Veteran estimated that he missed approximately 75 days of work within the past three months due to his condition.  He also reported panic attacks, suspiciousness, hypervigilance, exaggerated startle response, some obsessional rituals, and becoming easily startled and upset by loud noises, such as thunderstorms, fireworks, and cars backfiring.  It was noted that the Veteran reported essentially no social functioning at all.  The examiner observed that the Veteran's affect and mood were depressed, and he experienced a near-continuous state of depression and social isolation.  The Veteran also reported symptoms of irritability, impaired impulse control, and outbursts of anger.  The Veteran's significant other, who accompanied the Veteran to the examination,  observed the Veteran thrash around during the night and reported that he sometimes hit her while he was having a nightmare.  The examiner observed some impairment with attention, focus, and thought process, noting that the Veteran needed to read things multiple times and felt like his comprehension level had decreased.  The Veteran stated that his memory was normal; however, the examiner observed that the Veteran had trouble remembering three things that he was given to remember.  The examiner indicated that the Veteran's PTSD symptoms affected his behavioral, cognitive, social, familial, and affective functioning and caused distress in social and occupational areas of functioning.  The Veteran exhibited an intermittent inability to perform recreation or leisure pursuits, and the only thing he enjoyed doing was fishing.  The examiner opined that the Veteran's prognosis for improvement was fair and advised the Veteran to seek follow-up mental health treatment.  The examiner also indicated that the Veteran "does need to have more help from medication with controlling his nightmares[,] which are seriously hampering his sleep and his ability to do anything."  Moreover, the examiner "support[ed] [the Veteran] in the contention that he does have difficulty working because of his PTSD symptoms."

A June 2010 private treatment record indicates that the Veteran reported symptoms of depression, insomnia, flashbacks, and sudden mood swings.  The treatment provider opined that the Veteran's prognosis was poor.  A June 2012 VA mental health note indicates that the Veteran complained of feeling stressed and depressed because everything in his life seemed to be falling apart.  He reported symptoms of increased frustration and irritability and decreased sleep and appetite.

In a September 2010 written statement, the Veteran's mother indicated that the Veteran's nightmares, mood swings, irritability, and depression have not improved with medication, and she described the Veteran as "difficult to communicate with."  In a September 2010 written statement, the Veteran's significant other indicated that she observed the Veteran experience worsening nightmares and mood swings, which were not alleviated by medication.

VA mental health treatment records dated September 2010 through May 2012 show continued complaints of insomnia and nightmares, despite taking Trazadone and Quetiapine before bed.  He also reported intrusive thoughts, irritability, hypervigilance, social isolation, and feelings of hopelessness and helplessness.  He reported difficulty staying awake during the day due to his inability to sleep at night and medications that made him drowsy.  The Veteran was also cautioned about driving while taking medications.  At each visit, it was noted that the Veteran needed continued mental health services in order to maintain stabilization and prevent further deterioration and/or relapses.  On one occasion, the Veteran reported side effects from taking Citalopram, including nausea and vomiting.  The Veteran's treatment provider advised him to discontinue Citalopram and instead prescribed Bupropion for depression.	

In an October 2012 written statement, the Veteran's significant other indicated that the Veteran exhibited poor impulse control, mood swings, constant irritability, and a very short temper.  She stated that she observed the Veteran's mood change "in a flash," noting that he frequently yelled at people.  He constantly checked the doors and the stove, and was easily startled by thunderstorms and fireworks.  She reported witnessing the Veteran experience nightmares at least three times a week, after which he awoke during the night sweating and afraid to go back to sleep.

As discussed above, prior to December 31, 2012, the Veteran's PTSD was assigned a 30 percent disability rating.  In order for a 70 percent disability rating be warranted, the evidence of record must demonstrate, at a minimum, that the Veteran's PTSD caused or more nearly approximated occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).  

The evidence of record establishes that prior to December 31, 2012, the Veteran's PTSD resulted in symptoms including nightmares, insomnia, daytime drowsiness, irritability, mood swings, outbursts of anger, hypervigilance, intrusive thoughts, continuous depression, social isolation, suicidal ideations, difficulty concentrating, impaired short and long term memory, and feelings of hopelessness and helplessness.

With regard to social impairment, prior to December 31, 2012, the evidence of record establishes that throughout the appeal period, the Veteran's irritability, mood swings, and outbursts of anger disrupted his personal relationships.  The record shows that the Veteran isolated himself from others, with the exception of one friend, his former fiancée, and occasional telephone conversations with his mother.  The Veteran reported having a strained relationship with his mother, who, in turn, described the Veteran as "difficult to communicate with."  The Veteran also testified that he believed his relationship with his fiancée ended because his PTSD symptoms frightened her.  

With regard to occupational impairment, prior to December 31, 2012, the evidence of record shows that the Veteran was unemployed and homeless for a period of time.  The record also shows that the Veteran's employment ended due to poor job performance, including sleeping during the day.  The medical evidence of record indicated that the Veteran's insomnia and nightmares caused the Veteran to be fatigued during the day, which affected his memory and ability to concentrate, follow commands, and complete tasks.  The Veteran's medications also caused additional drowsiness, and a treatment provider cautioned the Veteran about driving while taking his medications.  Moreover, the record shows that the Veteran exhibited symptoms of irritability, mood swings, and outbursts of anger, which put a strain on work relationships.  The January 2010 VA examiner indicated that the Veteran's PTSD symptoms "seriously hamper[ed] his sleep and his ability to do anything," and "support[ed] [the Veteran] in the contention that he does have difficulty working because of his PTSD symptoms."

Based on the foregoing, the Board finds that the Veteran's PTSD more nearly approximates occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Thus, a rating of 70 percent is warranted prior to December 31, 2012.  38 C.F.R. § 4.130, Diagnostic Code 9411.

II.  Entitlement to TDIU

VA will grant TDIU when the evidence shows that a veteran is precluded by reason of a service-connected disability or disabilities from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The relevant issue is not whether the veteran is unemployed or has difficulty obtaining employment, but whether the veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Advancing age, any impairment caused by conditions that are not service-connected, and prior unemployability status must be disregarded when determining whether a veteran is currently unemployable.  38 C.F.R. §§ 4.16(a), 4.19.  

A total disability rating may be assigned when the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Service connection is currently in effect for PTSD, which is rated as 70 percent disabling, and erectile dysfunction, which is assigned a non-compensable rating.  Thus, the minimum schedular criteria for TDIU under 38 C.F.R. § 4.16(a) has been met.

The evidence of record demonstrates that the highest level of education attained by the Veteran is a high school diploma.  For 25 years, the Veteran worked as an industrial, commercial, and/or residential painter, but was laid off due to poor job performance.  As found above, the Veteran's PTSD symptoms have impaired his short and long term memory and affected his ability to concentrate, follow commands, complete tasks, and to stay awake during the day.  Moreover, the Veteran's irritability, mood swings, poor impulse control, and outbursts of anger have put a strain on work relationships.  The January 2010 VA examiner indicated that the Veteran's PTSD symptoms "seriously hamper[ed] his sleep and his ability to do anything," and "support[ed] [the Veteran] in the contention that he does have difficulty working because of his PTSD symptoms."  Based on the foregoing, and resolving all doubt in the Veteran's favor, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected PTSD.  Accordingly, TDIU is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

A rating of 70 percent for PTSD prior to December 31, 2012, is granted, subject to the laws and regulations governing the payment of monetary benefits. 

TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


